Title: From John Adams to Benjamin Waterhouse, 11 March 1812
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy March 11. 1812

The tumultuous Crowd of Thoughts that rushed into my head as I read your Letter of Yesterday, would appear as gross a Chaos and as wild an Anarchy, if it could be described in Writing; as the Politicks of  our Commonwealth appear to you, as described in your Letter. If I hint at Some of them, I shall Study no Tacticks to marshall them in order.
1. In the first place, I absolutely forbid that this letter or any part of it, Should be published in my name: because instead of promoting Mr Gerry’s Election, it would alienate from him, Thousands of Votes. The least Appearance of forwardness in me, to dictate or Advise, would be imputed to Selfish Motives, and produce a ReAction.
2 In the Second place, I hope your doubt of the Election of Mr Gerry, is unfounded; I See no reason why a Single Man, who voted for Mr Gerry last Year, Should not vote for him, this. On the contrary I See many more, and much Stronger Reasons, for voting for him this Year than last.
3. In the third place. Not only  “a Slight Speck,” but a black Cloud of War, with England hangs over Us. If Such a War, or any War Should take place; Mr Gerry is infinitely better fitted, to conduct this Commonwealth, through it, than Mr Strong. I have known Mr Gerry, very nearly forty Years; and I know him to possess  a Sagacity, a Fortitude, an inflexibility, and an indefatigable Application which few Men can equal. Indeed I know of none in the State. These are Virtues, Talents, and Qualities, which at this time are peculiarly requisite, and indespensable.
4. In the fourth place. The Party which Supports Mr Strong, love Great Britain, and hate France. Mr Gerry hates neither. Nor loves either, with more than general Benevolence to all Nations. To throw the Government of the Commonwealth into the hands of a Party, devoted to Great Britain, at a time when We are in immediate danger of a War with that Empire, would be downright Absurdity.
5. In the fifth place. You want my Opinion of “modern Politicks generally” and Your “nor Gerry’s Politicks” in particular. My Stars! to write these Opinions would require a Volume as large as Willard’s Body of Divinity! But what Signify the Opinions of an Individual? or a State? We must in Such times as these cling to the National Government, as our only Rock of Safety against the Storm: and endeavour to conform our State Governments to the general Government as much as We can. There were many Things in Washington’s Administration, in my own, and in Jeffersons, which I could not approve. I wished they were otherwise. But I could not prevent them nor alter them. I had no Choice but to Submit. If I had a vote I Should give it for Mr Madison at the next Election; because I know of no Man who would do better. At present the general Government are approaching nearer and nearer ro my System. They are restoring the Taxes that ought never to be have beenrepealed. They are doing Something by Sea. Why do not the Republicans and Federalists too, cry aloud for a Navy? That is the only Arm that can protect Us, or preserve the Union. This Object I have pursued with unabated Zeal for Six and thirty years. Why do We not celebrate The American Navy of 1775. 76. 77. 78. 79. 1780 &c. Why are not held up to Admiration the Tryumphs of Talbot, Truxton, Little, Preble, and the two Decaturs? No!—Toryism abhors all these Exploits, and Whigs have not Sense nor Spirit to See the Necessity of it; or to undertake the Work. The landed Interest in Holland depressed their Navy. The landed Interest in France always Starved theirs. And We See the Consequences. The landed Interest in America has done the Same, and We see feel the Effects.
6. In the Sixth place. The Necessity of a Union of Sentiment, and Affection between the National and State Governments, at this important Juncture, the danger of being influenced by Men, who threaten to resist the laws, and destroy the Fabric of the Union, is So obvious and palpable, that the Man who wants the Opinion of John Adams to convince him of it, must be destitute of common Information, or common Understanding.
7 In the Seventh place. I have been absent from this Commonwealth from 1774 to 1778 in Congress; four years. From 1778 to 1788, In Europe;—ten years from 1789 to 1801 as Vice President, and President twelve Years, and eleven Years in a Hermitage in Quincy. Thirty Seven Years. In all this time I have had no Opportunities to mix with the People of this State, or to know much of Men or Things in it. How then is it possible, or how can it be decent for me to come forward and preach and exhort upon the Politicks of the State? I have had Opportunities to know Something of the general Affairs of the Union, and of the foreign Relations of the Nation. I have learned to respect The Rights of Kentucky, Tennesee and Ohio, as much as those of Rhode Island, Massachusetts, or New Hampshire. I cannot enter into local Feelings, low Intrigues, or party Flickerings.
8. In the Eighth place. I have Voted for Mr Gerry; and will vote for him this Year; and most ardently hope he will be chosen; because I believe him to be incomparably the most independent, disinterested, and capable Man for the Office that now breaths the Air of Massachusetts.
9. In the ninth place. Massachusetts is her own worst Enemy. As Soon as a Man has done great Services, made great Sacrifices, and Acquired a Name, Envy runs him down; Hancock, Adams, Gerry, Warren, James Otis are with those interested Men. Washington and Franklin with their half a Million of dollars a piece, are disinterested Ones. Hamilton is the Idol, and his Worshipers, Ames, Otis &c. are the Saints. The Tories have done this; and they must be humbled, as they are in New York, and Pensilvania; or Woe. Woe! Woe to Jerusalem! How opposite is the Policy of Virginia!—Washington, Jefferson, Madison, P Henry, Monroe, Marshall, and even John Randolph, Steadily Supported, and cryed up to the Stars!
10. In the tenth place. I regret the Necessity Mr Gerry has been under to remove So many officers. The Predominant Party have pushed him too hard, and grasped at too much. Mr Gerry has done the best in his Power. I know by long Experience that a Governor checked by a Council, and a President checked by a Senate, in Appointments to executive Offices, cannot always do what he thinks is wisest and best.
The Federalists by their own Selfishness, Exclusion and Intolerance, have provoked and deserved the Retaliation: yet I cannot but wish that both Parties, when in Power, would be more generous and liberal.
Mr Gerrys Philosophy will Support him whatever may be the Event.
I have Said Nothing of Banks a System of Injustice from the foundation: but it is not hard to Say which Party has been most culpable.
I am as ever your Friend

John Adams